Title: To Thomas Jefferson from Anthony Garvey, [ca. February? 1785]
From: Garvey, Anthony
To: Jefferson, Thomas



Sir
[ca. Feb.? 1785]

I received the letter your Excellency honored me with of 29th. December; the China ware is arrived here Some time. The Cases being Plumbed stopped their Expedition, as there was no Cocketts. I wrote some time ago to Mr. Barclay for them. As soon as I receive some, shall load the Ware on the first boat to your Excellency’s address and advise you of the departure; I was afraid if delaying longer that you might be uneasy for the fate of the Vessel it was loaded on.
I have the honor to be with great respect Sir Your Excellencys most humble & very obedient Servant,

Anthony Garvey


The thing cant be sent untill Mr. Barclay sends the Cocket; I wish you would drop him a line about it and urge his forwarding it soonest possible.

